Citation Nr: 1403727	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

While the RO initially limited the disability on appeal to posttraumatic stress disorder (PTSD), the Veteran has been treated for numerous psychiatric disorders, including schizophrenia and major depression.  He has not been granted service connection for any psychiatric disability.  His claim for schizophrenia with major depression was denied in a February 2003 rating decision, which he did not appeal. Nevertheless, claims for service connection for one psychiatric disability effectively encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran's schizophrenia and major depression must be now be considered as part of his pending claim.

In the Veteran's May 2010 substantive appeal, he requested that the RO order additional VA examinations or else schedule a hearing.  A hearing was scheduled for November 3, 2010.  However, in advance of that date, the Veteran submitted a written statement indicating that he no longer wanted to testify in connection with his appeal.  The Board considers that statement to constitute a valid withdrawal of the Veteran's hearing request.  38 C.F.R. § 20.702 (d) (2013).

In July 2012, the Board reopened the claim for service connection for a psychiatric disability and remanded the reopened claim, for additional development.  


FINDINGS OF FACT

1.  The probative medical evidence has determined that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.

2.  The probative evidence of record does not show that any psychiatric disability was incurred in or aggravated by any aspect of the Veteran's active service.





CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2009 and  July 2012.  The Board notes that despite being requested in the July 2012 letter to submit authorization for VA to obtain outstanding medical records from his private physicians, no response was received from the Veteran.  In pursuing his appeal, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of that service, that disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of that disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013)

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in combat with the enemy during service.  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that testimony is found to be satisfactory, credible, and consistent with circumstances, conditions or hardships of service.  38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1)  (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

However, if the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

Lay evidence may also establish an alleged stressor where:  (1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and (4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity occurs where a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of exposure to dead bodies in Vietnam. The Veteran's service personnel records indicate that he served as a shipping clerk in Vietnam with the 542nd Medical Company (Clearing), whose mission was to provide dispensary care, provide support to hospitals and medical facilities, and to provide care for prisoners of war and detainees.  A search of all available combat unit records by the United States Armed Services Center for Research of Unit Record (CURR) did not find any information that would place that unit in combat.  The CURR report notes that there was little archived documentation for the 542nd Medical Company, but that the records of the 70th Medical Battalion, the 43rd Medical Group, and the 24th Medical Group, who were a higher headquarters to the 542nd Medical Company, were also reviewed, and none of those records indicated that the 542d Medical Company was involved in combat. 

The service medical records do not report any treatment for, or complaints of, a psychiatric disability, and the April 1967 separation examination record reports normal findings for the psychiatric system and negative histories as to "nervous trouble" or "depression or excessive worry." 

March and November 1985 and October 1989 private treatment records from F. S. Padilla, M.D., show that the Veteran reported a history of PTSD.  The provider stated that the Veteran had physiological stress, depression, and anxiety due to the incident of the Vietnam War. 

A March 1998 VA treatment record reports the diagnosis of major depressive disorder; a July 1998 VA treatment record shows assignment of diagnoses of PTSD and facial paralysis.  Several records dated from July 1998 and thereafter discuss the impact of the pain caused by the Veteran's facial paralysis.  A November 1998 Caribbean American Life Insurance Company record reports the diagnoses of schizo-affective disorder and paranoid personality disorder.

A November 1998 Social Security Administration  (SSA) Disability record reports the Veteran's history of a mental condition since January 1998, due to his job ending in September 1997.  Subsequent record, such as June 2002, October 2003, August 2004, and September 2004 VA treatment records, report diagnoses of depression, rule out PTSD, and "rule out alcohol abuse vs dependence."

In his October 2003 substantive appeal, the Veteran asserted that he has schizophrenic disorder as a result of service. 

VA medical records dated from October 2003 to September 2009 show that the Veteran has received ongoing treatment for nightmares, auditory hallucinations, uncontrolled anger, chronic irritability, decreased concentration, and other emotional and cognitive deficiencies, which have been found to support clinical assessments of "PTSD by history" and major depressive disorder.  He has also been diagnosed with adjustment disorder with depressed mood and mixed anxiety.  

A September 2005 VA PTSD examination report shows that the claims file and medical records were reviewed.  The examiner summarized the Veteran's psychiatric history and noted that there was no psychiatric complaint, history, symptom, diagnosis, or treatment in service.  The record reports the Veteran's history of being irritable, verbally aggressive, getting into fights, having trouble sleeping, and being depressed since his son died.  The record shows that the Veteran's son died in August 2002.  The Veteran did not report any stressors, and the record notes that the Veteran stated that he was "not claiming anything, his wife is the one writing the claims."  The examiner diagnosed the Veteran with alcohol dependence and depressive disorder, not otherwise specified (NOS).  The examiner concluded that, "based on the Veteran's history, records, and evaluation," the Veteran did not meet the diagnostic criteria for PTSD.  The examiner added that although records "have included the diagnosis of PTSD, there is no clear clinical evidence, nor a formal PTSD evaluation, to justify" the diagnosis. 

The examiner also stated that the Veteran's neuropsychiatric disorders, diagnosed as depressive disorder and alcohol dependence, were not related to, caused by, due to, or secondary to his service.  In support of that opinion, the examiner emphasized how the records of the first non-PTSD psychiatric diagnoses in 1998 report the Veteran's history of a psychiatric disability beginning after he lost his job and his history of financial difficulties, nicotine use, and alcohol use.

A September 2006 VA psychiatric record notes that the Veteran was assessed with PTSD with exacerbated symptoms.  The basis for the diagnosis was not provided.

In a May 2010 statement, N. A. Ortiz Valentin, M.D. reported that the Veteran had a history of major depression and PTSD.  Dr. Ortiz stated that the Veteran had been presenting since he returned from active service with depressed mood.  The Veteran was in a very vulnerable area in Vietnam for attacks and was always nervous because his life was always at risk.  He also had responsibilities that deal with being in a combat area.  Dr. Ortiz opined that there was medical evidence diagnosing the condition as PTSD in conformance with the DSM-IV; credible supporting evidence that the claimed in-service stressor actually occurred, and there was medical evidence of a link between current symptomatology and the claimed in-service stressor, so it is more probable than not that he was presenting PTSD and depression that was service connected.  

A July 2012 VA PTSD examination report shows that the claims file and VA medical records were reviewed by the examiner.  The examiner opined that the Veteran did not have a diagnosis of PTSD as his symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The diagnoses were depressive disorder NOS, alcohol induced mood disorder, and alcohol dependence.  The VA examiner stated that the primary diagnosis was depressive disorder, NOS.  However, the diagnoses were interrelated, since alcohol was a potent psychoactive substance and alcohol abuse/dependence increased the risk for depressive disorders and can exacerbate a depressive disorder.  The VA examiner provided a discussion of pertinent evidence within the claims file, and noted that all records were carefully reviewed.  The examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner paraphrased the September 2005 VA examiner's conclusions within the rationale.  The examiner discussed that the May 2010 private letter from Dr. N. Ortiz Valentin could not be considered evidence of the Veteran's psychiatric condition because Dr. Ortiz Valentin is a general practitioner, not a psychiatrist or psychologist, did not do a mental status evaluation, and does not provide treatment, and the opinion was based on the Veteran's statements.  The VA examiner further noted that the Veteran served in Vietnam, but his claims file was silent for psychiatric or any mental health evaluation or treatment.  The Veteran's first psychiatric evaluation was in March 1998, approximately 31 years after service and described the Veteran's symptoms and functioning since he lost his job and the financial difficulties that caused, and his ethanol and nicotine abuse.  

The July 2012 VA examiner opined that the Veteran's neuropsychiatric condition, diagnosed as alcohol dependence and depressive disorder, NOS, was not related to, caused by, due to, nor secondary to his military service.  The VA examiner noted that during the evaluation, the Veteran stated that his unit was involved in a mortar attack and some fellow soldiers were wounded and evacuated by helicopter, but denied any were killed.  He stated that he had seen white body bags of fellow soldiers killed by the enemy.  The VA examiner further noted that the Veteran had difficulty expressing which of the DSM-IV criteria he was experiencing, or which symptoms he was having related to his claimed traumatic war-time experience.  The VA examiner stated that to summarize, the Veteran did not meet the DSM-IV criteria for PTSD.  Specifically, the traumatic event was not consistently experienced, there was no persistent avoidance of stimulus associated with the trauma or numbing of general responsiveness. and there were no persistent symptoms of increased arousal.  In addition, the Veteran's alcohol dependence overshadowed other symptomatology and he would have to be in treatment for alcoholism and be abstinent for at least a year in order to properly and correctly evaluate symptoms of any other DSM-IV psychiatric disorders.  

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions provided by the September 2005 and July 2012 VA examiners that the Veteran does not meet the criteria for a PTSD diagnosis are definitive conclusions that are both probative and persuasive.  Each of the VA examiners' opinions were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.   Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). Moreover, the July 2012 VA examiner addressed and reconciled the conflicting medical evidence of record, specifically the prior assessments of PTSD.  The July 2012 discussed the May 2010 private letter from Dr. N. Ortiz Valentin, and opined that the findings cannot be considered evidence of the Veteran's psychiatric condition as Dr. Ortiz Valentin is a general practitioner, not a psychiatrist or psychologist, does not do mental status evaluation, and does not provide treatment.  Indeed, Dr. Ortiz Valentin did not identify the evidence or records she reviewed, or discuss how the Veteran, does in fact, meet the DSM criteria for a diagnosis of PTSD.  It clearly appears that Dr. Ortiz Valentin's favorable finding is solely based on the Veteran's recitation of information.   LeShore v. Brown, 8 Vet. App. 406 (1995).  

Furthermore, Dr. Ortiz Valentin is not a VA psychologist or psychiatrist, so that opinion cannot support a grant of service connection for PTSD under the regulatory criteria relating to fear of hostile military or terrorist action.  38 C.F.R. § 3.304(f)(3) (2013).  Thus, the Board affords the July 2012 opinion of the VA examiner, who is a psychologist, with great probative weight because it offered a well-reasoned conclusion that was supported by the medical evidence of record.   

Again, the Board notes that while some VA medical records show that the Veteran was diagnosed with PTSD, and a May 2010 private medical record from Dr. Ortiz Valentin shows a finding that there is medical evidence diagnosing PTSD, none of those records show that the diagnosis was made pursuant to the criteria found in DSM-IV, as required by regulation.  38 C.F.R. § 3.304(f) (2013).  Therefore, the Board finds that the provisions of 38 C.F.R. § 3.304(f)(5)  are not for application because it not at least as likely as not that a diagnosis of PTSD from a VA psychologist or pscyhiatrist is warranted.  The Board finds that the preponderance of the evidence is against a finding that a diagnosis of PTSD pursuant to the criteria for DSM-IV is warranted.

With regard to additional diagnosed psychiatric disabilities, to include depression and depressive disorder, the Veteran's service treatment records are negative for complaints, findings, symptoms, or diagnosis of a psychiatric disability.  Post-service evidence first notes that the Veteran had psychiatric symptoms in March 1985 private treatment records.  That time period of over 15 years after discharge is beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  Furthermore, the United States Court of Appeals for the Federal Circuit  has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the only medical evidence of favorable nexus opinions for psychiatric disabilities are March 1985 to October 1989 private treatment records from F. S. Padilla, M.D. in which he stated that the Veteran had physiological stress, depression and anxiety due to "the incident of the Vietnam War," and Dr. Ortiz Valentin's May 2010 private letter in which she opined that there was credible supporting evidence that the claimed in-service stressor actually occurred, so it was more probable than not that he is presenting with depression that was service connected.  However, neither Dr. Padilla nor Dr. Ortiz Valentin discussed the fact that the Veteran's first complaints pertaining to psychiatric symptoms was more than 15 years after service.  Furthermore, Dr. Ortiz offered no rationale for that finding other than reliance upon statements recited by the Veteran and a vague finding that there was evidence to support a finding.  The Board is mindful that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private opinions, and a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nevertheless, the opinions are very brief, are summary in nature, do not cite to clinical findings in service, or thereafter, and do not provide any sort of explanation or rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  They are therefore afforded less probative value.

By contrast, the July 2012 VA examiner, after performing an examination and comprehensive review of the Veteran's claims file, to include consideration of the favorable opinions of record, opined that the Veteran's neuropsychiatric condition, diagnosed as alcohol dependence and depressive disorder, NOS, were not related to, caused by, due to, nor secondary to his military service.  That examiner noted that the Veteran's first psychiatric evaluation was in March 1998, 31 years post-military and at that time described the Veteran's symptoms and functioning since he lost his job and the financial difficulties that caused and his ethanol and nicotine abuse.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Thus, considering the medical opinions of record, for the reasons discussed above, the Board finds that the most probative medical opinion evidence on the medical nexus question weighs against the claim for service connection for a psychiatric disability.  Furthermore, the July 2012 VA examiner had more relevant credentials for providing an opinion regarding mental disorders.

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be interpreted as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of records of psychiatric complaints until 1985, more than 15 years after discharge from service.  The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a),  3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether the Veteran meets the criteria for a diagnosis of PTSD pursuant to DSM-IV and whether any diagnosed psychiatric disability is related to service, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for a psychiatric disability must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


